            Case 2:19-cv-00214-SMJ                      ECF No. 14           filed 04/24/20    PageID.600 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                                  U.S. DISTRICT COURT
                                                                     for the_                               EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
                            LISA V.,
                                                                                                              Apr 24, 2020
                                                                                                                  SEAN F. MCAVOY, CLERK

                                                                         )
                             Plaintiff                                   )
                                v.                                       )        Civil Action No. 2:19-cv-00214-SMJ
                                                                         )
               COMMISSIONER OF SOCIAL                                    )
                     SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                            recover from the
defendant (name)                                                                                                     the amount of
                                                                            dollars ($                  ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of                % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED. The Commissioner’s Motion for Summary
’
              Judgment, ECF No. 11, is DENIED. Judgment is entered in favor of the Plaintiff.




This action was (check one):
’ tried by a jury with Judge                                                                             presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                              without a jury and the above decision
was reached.

✔
’ decided by Judge                               Salvador Mendoza, Jr.                             on motions for
      summary judgment.


Date: April 24, 2020                                                             CLERK OF COURT

                                                                                 SEAN F. McAVOY

                                                                                 s/ Virginia Reisenauer
                                                                                              (By) Deputy Clerk

                                                                                 Virginia Reisenauer
